                         Case 3:18-cv-01865-RS Document 125 Filed 12/28/18 Page 1 of 6


                    Sue Ann Salmon Evans, State Bar No. 151562
                    sevans@DWKesq.com
                    Keith A. Yeomans, State Bar No. 245600
                    kyeomans@DWKesq.com
                    DANNIS WOLIVER KELLEY
                    115 Pine Avenue, Suite 500
                    Long Beach, CA 90802
                    Telephone: 562.366.8500
                    Facsimile: 562.366.8505

                    David R. Holmquist, State Bar No. 179872
                    david.holmquist@lausd.net
                    LOS ANGELES UNIFIED SCHOOL DISTRICT
                    OFFICE OF GENERAL COUNSEL
                    333 S. Beaudry Avenue, 24th Floor
                    Los Angeles, CA 90017
                    Telephone: 213.241.6601
                    Facsimile: 213.241.8444

                    Attorneys for Plaintiff-Intervenor
                    Los Angeles Unified School District

   >-                                            UNITED STATES DISTRICT COURT
   LLI     0
         W CO
   LU
              Cr)                               NORTHERN DISTRICT OF CALIFORNIA
   ce
              <
              U
         z                                          SAN FRANCISCO DIVISION
   0 w
     > U
     <
     LLJ
   Z Z         „
   Z

  8 in 3            STATE OF CALIFORNIA, et al.,              Case No. 3:18-cv-01865-RS
         ri

                                  Plaintiffs,
                    v.                                           TRIAL DECLARATION OF KAREN
                                                                 RYBACK
                    WILBUR L. ROSS, JR., et al.,

                                  Defendants.
                                                              Assigned for all purposes to Hon. Richard
                                                              Seeborg, Courtroom 3


                                                              Complaint filed March 26, 2018
                                                              First Amended Complaint filed May 4, 2018

                                                              Trial: January 7-15, 2019




                                                                 1
DWK DMS 3321692v1
                                         TRIAL DECLARATION OF KAREN RYBACK (18-cv-01865)
                             Case 3:18-cv-01865-RS Document 125 Filed 12/28/18 Page 2 of 6


                                                      DECLARATION OF KAREN RYBACK

                      2   I, Karen Ryback, declare as follows:

                      3           1.     I am the Executive Director for the Federal and State Education Programs Branch

                      4   of the Los Angeles Unified School District ("LAUSD" or "District").

                      5           2.     The Federal and State Education Programs Branch provides technical support to

                      6   the District, including its schools and administrators, regarding various federal educational

                      7   funding programs. These programs include, among others, Title I ("Title I"), Title II ("Title II"),

                      8   and Title IV of the Elementary and Secondary Education Act of 1965 ("ESEA"), 20 U.S.C. §§

                      9   6301-6577, 6601-6692, & 7101-7294.

                     10           3.      The ESEA has undergone a number of amendments since its initial passage, most

                     11   notably by the No Child Left Behind Act of 2001 ("NCLB") and the Every Student Succeeds Act
         0
         0           12   of 2015 ("ESSA").
   LU
         W 00
   all
  • rn               13          4.      LAUSD's Federal and State Education Programs Branch provides guidance
         (i)
   LU    <
       S
   —1 z              14   regarding the District's eligibility for, and receipt of, these federal program grant funds. Other
  O LU
  > > U
      <
  (4) LU CO
                     15   responsibilities for LAUSD's Federal and State Education Programs Branch include providing
   Z Z
   Z     s•±'
  0 Ln 2,            16   guidance on fiscal and program requirements, federal program monitoring, development and
         ✓l

                     17   review of schoolwide programs, preparation and review of Single Plan for Student Achievement

                     18   as required by Title I, and federal program application in private schools.

                     19          5.      As Executive Director for the Federal and State Education Programs Branch of

                     20   LAUSD, my responsibilities include, in part, monitoring of District eligibility and receipt of Title

                     21   I, Title II, and Title IV grant funds; oversight of fiscal resources for over 700 Title I-funded

                     22   schools; federal program reviews; Single Plan for Student Achievement development; Title I

                     23   equitable services in private schools; District-wide Title I investments; and overall District federal

                 24       program and fiscal compliance.

                 25              6.      I also currently serve on the District's Local Control Accountability Plan

                 26       ("LCAP") implementation team and collaborated on the development and implementation of

                 27       processes to maintain oversight of school site use of Local Control Funding Formula funds—

                 28       California State educational funding apportionment programs.

                                                                      2
DWK DINS 3321692v1
                                                TRIAL DECLARATION OF KAREN RYBACK (I 8-cv-01865)
                      Case 3:18-cv-01865-RS Document 125 Filed 12/28/18 Page 3 of 6


                           7.      I have served as Executive Director for the Federal and State Education Programs

                    Branch of LAUSD since 2014.

                           8.      From 2007 to 2014, I was the Project Director III for the Categorical Programs

                    Unit of the Division of Instruction for the Los Angeles County Office of Education ("LACOE").

                           9.      As a Project Director at LACOE, I was responsible for providing technical

                    assistance to schools and school districts in Los Angeles County, including holding monthly

                    meetings for school district directors. I also directed and oversaw the publishing of handbooks,

                    newsletters, and guidance on effective implementation of federal and state categorical programs,

                    including Title I and Title II. Similarly, I collaborated on the development of support tools and

                    delivery of workshops to promote school district engagement with their school communities and

                    in the development of their LCAPs. During this process, I would often review and give feedback

                    to school districts on their draft LCAPs.

                           10.     From 2003 to 2007, I was a Title I/NCLB Consultant for LACOE's Division for

                    School Improvement. During this time, I provided a wide array of services and technical

                    assistance to Title I schools and administrative staff in school district offices throughout Los

                    Angeles County. Primarily, these services focused on categorical programs and all areas of the

                    ESEA as amended by NCLB, including Schoolwide and Targeted Assistance Programs, School

                    Improvement requirements, school and school district-level planning processes, preparation for

                    Categorical Program Monitoring visits, Consolidated Applications, effective parent involvement

                    practices, and roles and responsibilities of advisory councils and committees.

                           11.     From 2000 to 2003, I worked as a consultant for LACOE's Regional School

                    Support and Improvement Center. During this time, I helped plan, develop and implement Title I

                    schoolwide programs and plan writing.

                           12.     From 1990 to 2000, I worked as a specialist for LAUSD's Specially Funded

                    Programs Branch, designing, implementing, and monitoring Title I Program Quality Review

                    ("PQR") activities for over 600 schools. I also trained PQR teams and provided technical

                    assistance to schools and offices on PQR, schoolwide programs and school plan writing.

                           13.     For nearly thirty years, I have worked continually with LAUSD and LACOE in

                                                                3
DWK DMS 3321692v1
                                          TRIAL DECLARATION OF KAREN RYBACK (18-cv-01865)
                      Case 3:18-cv-01865-RS Document 125 Filed 12/28/18 Page 4 of 6


                    federal education funding program compliance and operations, with a particular emphasis on Title

                    I, Title II, and Title IV. Throughout my career, I have acquired extensive experience with the

                    Title I, Title II, and Title IV educational funding programs.

                            14.     Title I provides federal financial assistance to local educational agencies ("LEAs")

                    with high numbers or high percentages of children from low-income families. LEAs typically

                    include school districts, charter schools, county offices of education, and similar educational

                    entities that operate locally and not directly by the state.

                            15.     Title I funds are allocated through a series federal grants based on the number of

                    `formula children' within an LEA. Formula children include economically disadvantaged

                    children between 5 and 17 years old. Economic disadvantage is determined primarily on census

                    poverty estimates and the cost of education in each state.
        O
      o „,                  16.     Title I funds are allocated pursuant to four different allocation grant formulas—
   >•
   DJ in 0
   UJ
  Yarn              basic grants, concentration grants, targeted grants, and educational finance incentive grants.
   DJ
                    There are minimum thresholds for school size and percentage of formula children that increase
  0 w =
  > > U
    < LIS
    Ili CD
                    for each grant, with basic grants having the lowest threshold and educational finance incentive
  Z Z
  z
  <           z
    no
  o 1-1             grants having the highest threshold.
        1-1

                            17.     For larger school districts, the higher percentage of qualifying formula children,

                    the greater a school district's allocation of Title I grant funds.

                            18.     LAUSD is the largest school district in the State and has more qualifying formula

                    children than any other district. Correspondingly, LAUSD receives a greater allocation of Title I

                    funds than any other school district in California, as reflected in the California Department of

                    Education ("CDE") 2017-18 Title I Allocation tables. I have the reviewed the document marked

                    as PTX-845, which is a correct copy of CDE's 2017-18 Title I Allocation tables and listing

                    LAUSD's final allocation of Title I grant funds on page LAUSD000575.

                            19.     In the 2017-18 school year, LAUSD received $333,498,040 in Title I funds.

                            20.     In the 2016-17 school year, LAUSD received $329,413,803 in Title I funds.

                            21.     In the 2015-16 school year, LAUSD received $299,618,648 in Title I funds.

                            22.     Title II provides federal financial assistance to help LEAs improve teacher and

                                                                 4
DWK DMS 3321692v1
                                           TRIAL DECLARATION OF KAREN RYBACK (18-cv-01865)
                      Case 3:18-cv-01865-RS Document 125 Filed 12/28/18 Page 5 of 6


                    principal quality through professional development and to increase low-income and minority

                    students' access to effective teachers, principals, and other school leaders.

                           23.     After allocation of a baseline figure tied to an LEA's 2001-02 entitlement, the

                    remaining funds are distributed pursuant to formulas using census derived data sets. Eighty

                    percent of these remaining funds are distributed to LEAs in proportion to the number of families

                    with incomes below the poverty line within an LEA while the other twenty percent is distributed

                    to LEAs in proportion to their general population.

                           24.     In the 2017-18 school year, LAUSD received $27,580,219 in Title II funds.

                           25.     In the 2016-17 school year, LAUSD received $41,348,874 in Title II funds.

                           26.     In the 2015-16 school year, LAUSD received $42,042,847 in Title II funds.

                           27.     Given LAUSD's high number of economically disadvantaged students, LAUSD
     0
     0
  >- L(') •
                    also receives a greater allocation of Title II funds than any other school district in California, as
  KJ      0
      LI CO
  Y0
                    reflected in the California Department of Education ("CDE") 2017-18 Title II Allocation tables. I
         (f)
  11.1
   _J
         1--1
                    have the reviewed the document marked as PTX-846, which is a correct copy of CDE's 2017-18
         LU
         > U

    ai
         <
                    Title II Allocation tables and listing LAUSD's final allocation of Title II grant funds on page
  Z
  Z 6-2         z
         Ln 3       LAUSD000654.
         ri

                           28.     I have the reviewed the document marked as PTX-847, which accurately lists

                    LAUSD's Title I, Title II, and Title III allocation amount for the 2015-16, 2016-17, and 2017-18

                    school years and which was produced from LAUSD's Major Categorical Program Entitlement

                    database records.

                           29.     Title IV provides federal financial assistance to LEAs to improve student access to

                    specific educational programs as well as educational technology.

                            30.    Title IV funds are allocated in direct proportion to an LEA's Title I funds. For the

                    2017-18 school year, CDE had the option to convert these Title IV funds into competitive grants

                    which it distributes to the LEAs. For the 2017-18 school year, LAUSD was slated to receive an

                    estimated $7,000,000 in Title IV funds, if directly allocated based on the District's Title I

                    entitlement. However, CDE changed the allocation to a competitive grant. LAUSD has

                    submitted its application to receive these funds although has not yet received a response from

                                                                       5
DWK DMS 3321692v1
                                           TRIAL DECLARATION OF KAREN RYBACK (18-cv-01865)
                     Case 3:18-cv-01865-RS Document 125 Filed 12/28/18 Page 6 of 6


                   CDE.

                           31.     CDE does not have the option to convert Title IV funds into competitive grants for

                   the 2018-19 school year and based on LAUSD's Title I entitlements, the District's Title IV

                   entitlements for the 2018-19 school year total $21,573,705.

                           32.     LAUSD depends on federal education funding for critical educational programs

                   and services. LAUSD's share of Title I, Title II, and Title IV federal grant funds are directly

                   proportional to census population and poverty data.

                           33.     As compared to other school districts within the United States, LAUSD has a

                   disproportionately high number and percentage of immigrant, non-citizen, and Hispanic students
                   that is reflective of the general population of the City and County of Los Angeles. Any

                   differential net undercount of these subpopulations will have a correlated impact on LAUSD and

                   a resulting loss of Title I, Title II, and Title IV federal grant funds.

                           34.     I have personal knowledge of the facts set forth in this declaration.



                           I declare under penalty of perjury, under the laws of the State of California and the United

                   States, that the foregoing is true and correct.

                           Executed December 16, 2018, in Los Angeles, California.




                                                                     Karl
                                                                      e Ryback




                                                                6
DWK DMS3321692v1
                                          TRIAL DECLARATION OF KAREN RYBACK (18-cv-01865)
